Citation Nr: 0411602	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for arteriosclerotic heart disease, prior to 
August 1, 2001.

2.  Entitlement to an initial evaluation for arteriosclerotic 
heart disease greater than 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.                                                                                                                                                                   

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case pertaining to an increased 
evaluation for arteriosclerotic heart disease has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
arteriosclerotic heart disease.  As discussed more fully 
below, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
heart condition secondary to his hemorrhoid condition in 
August 1993; the claim was denied by rating decision in 
August 1993, and the claimant was notified of the decision on 
September 22, 1993.

2.  The claimant filed a timely Notice of Disagreement and 
the regional office issued a Statement of the Case in May 
1994.

3.  The RO received a timely Substantive Appeal from the 
claimant on September 21, 1994.


CONCLUSION OF LAW

The criteria for an earlier effective date for service 
connection for arteriosclerotic heart disease  have been met.  
38 C.F.R. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 20.200, 20.202, 20.302  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking service connection for 
arteriosclerotic heart disease as secondary to service-
connected hemorrhoids, pertinent law and regulations required 
that VA determine whether the claim was well grounded.  Only 
if it was, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).

The VCAA mandates that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit, but does not require VA to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Board 
conducted a detailed review of the claims folder and finds 
that the RO has fulfilled or surpassed the requirements of 
the VCAA in this matter.  The Board finds that numerous 
documents provided to the veteran, including rating decisions 
dated in August 1993, December 1995, May 2000, and January 
2001, and Statement(s) of the Case (SOC) dated in May 1994 
and February 2003, and the April 2003 supplemental SOC, have 
satisfied the requirement at § 5103A of VCAA in that they 
clearly notify him of the evidence necessary to substantiate 
his claim.  

By letter dated in March 2001, the RO notified the veteran of 
the VCAA and informed him of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 
2001 letter also advised the veteran that he has up to one 
year to send in additional information.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial by the RO was in 1993, years before the passage of the 
VCAA.  Nevertheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that is not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Lastly, the letter did not advise the veteran to send in 
everything he had pertaining to his claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

The RO has provided the veteran with a thorough VA 
examination.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  Based on the above analysis, there is no 
indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  Lastly, 
the Board notes that the veteran testified in a 
videoconference in October 2003 before the undersigned.  The 
testimony indicates that he waived further VCAA notice.  
(Transcript at pp. 3-4).  In this regard, while perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).
                                                                                      
 
Earlier Effective Date for Service Connection for 
Arteriosclerotic Heart Disease

The veteran contends that he filed a claim in 1994 for 
service connection for arteriosclerotic heart disease as 
secondary to service-connected hemorrhoids, and that he has 
continued to pursue his appeal since the filing of that 
claim.  He argues that his effective date should not be in 
August 2001, when a physician indicated that his service-
connected hemorrhoids contributed to his arteriosclerotic 
heart disease, but rather, when he filed his claim.  Review 
of the record indicates that an earlier effective date is 
warranted.  

Historically, service connection for hemorrhoids was granted 
by rating decision dated in September 1992.  Shortly 
thereafter on January 12, 1993, the veteran filed a claim for 
service connection for a heart condition secondary to his 
hemorrhoid condition, which was denied by a rating decision 
dated in August 1993.  The notification letter is dated 
September 22, 1993.  The veteran filed a timely Notice of 
Disagreement in March 1994 and the RO issued a Statement of 
the Case in May 1994.  Thereafter, the veteran sent in a VA 
Form 21-4138, which was received at the RO on September 21, 
1994.  In its entirety the form reads, "In reference to DVA 
ltr dtd 5-24-94, Statement of the Case; I desire to continual 
(sic) the appeal procedure.  I am therefore requesting that I 
be provided an extension of 90 days in order that I be obtain 
the required medical documentation in order to complete and 
perfect my appeal to the Board of Veterans Appeal."  The 
veteran subsequently filed a VA Form 9 in March 1995, which 
the RO concluded was untimely.

An appeal consists of a timely filed Notice of Disagreement 
in writing and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200 (2003).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans; Appeals" 
or correspondence containing the necessary information."  
The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement 
of the Case or any prior supplemental statements of the case.  
The Board is to construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal, which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case, which is not specifically 
contested.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2003).  

Except in the case of simultaneously contested claims, a 
claimant or his or her representative must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of determination to him or her.  Otherwise that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 200.302 (a) (2003).

The Board construes the VA Form 21-4138 received September 
21, 1994, as a Substantive Appeal.  In this regard, the Board 
notes, in his September 1994 statement, the veteran clearly 
expressed his intent to continue his appeal.  Moreover, he 
specifically referred to the May 1994 Statement of the Case.  
Consequently, the appeal of the August 1993 rating decision 
has remained open since the claim for service connection for 
a heart condition secondary to a hemorrhoid condition was 
filed on January 12, 1993.  The effective date of an 
evaluation and award of compensation after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii).  Accordingly, the Board finds the criteria 
for an earlier effective date have been met.


ORDER

An earlier effective date of January 12, 1993, is granted for 
service connection for arteriosclerotic heart disease.


REMAND

In light of the veteran's new effective date for service 
connection for arteriosclerotic heart disease, the Board 
notes that effective January 12, 1998, during the pendency of 
this appeal, the VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating disabilities of the cardiovascular system. 62 Fed. 
Reg. 62507 (1997) (codified at 38 C.F.R. §§ 4.104).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 69-90 
(O.G.C. Prec. 69-90).  

Prior to January 12, 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Following the January 12, 1998, revision, Diagnostic Code 
7005 provides that a veteran who, upon a workload of greater 
than 5 metabolic equivalents (METs) but not greater than 7 
METs, demonstrates dyspnea, fatigue, angina, dizziness or 
syncope, or shows evidence of cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram or X-ray, is entitled to 
a 30 percent evaluation.  A veteran who demonstrates more 
than one episode of acute congestive heart failure in the 
past year or who demonstrates dyspnea, fatigue, angina, 
dizziness or syncope upon a workload of greater than 3 METs 
but not greater than 5 METs, or for left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, is 
entitled to a 60 percent evaluation.  A veteran who suffers 
from chronic congestive heart failure or demonstrates 
dyspnea, fatigue, angina, dizziness, or syncope upon a 
workload of 3 METs or less, or shows left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is entitled to a 100 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2003).

The regulations in effect prior to January 12, 1998, must be 
applied before the enactment of the revised in regulations.  
38 C.F.R. § 3.114(a) (2003).  In the instant case, the RO 
considered only the revised regulations and did not advise 
the veteran of regulations in effect prior to January 12, 
1998.  Consequently, the Board finds that it may not proceed 
with a decision on the merits of the veteran's claim without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384, 393-394(1993).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should readjudicate the issues of 
entitlement to an initial evaluation in 
excess of 10 percent for arteriosclerotic 
heart disease and provide the veteran 
with the criteria in effect prior to and 
since January 12, 1998.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



